Case 1:19-cv-02090-NIQA-LAS Document 47 Filed 11/13/20 Page 1 of 3 PageID #: 413




                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE


 MONTEREY RESEARCH, LLC,                     C.A. No. 19-2083-NIQA-LAS

                   Plaintiff,

       vs.

 QUALCOMM INCORPORATED,
 QUALCOMM TECHNOLOGIES, INC., and
 QUALCOMM CDMA TECHNOLOGIES
 ASIA-PACIFIC PTE LTD.,

                   Defendants.


 MONTEREY RESEARCH, LLC,                     C.A. No. 19-2090-NIQA-LAS

                   Plaintiff,

       vs.

 NANYA TECHNOLOGY
 CORPORATION, NANYA
 TECHNOLOGY CORPORATION, U.S.A.,
 and NANYA TECHNOLOGY
 CORPORATION DELAWARE,

                   Defendants.


 MONTEREY RESEARCH, LLC,                     C.A. No. 19-2149-NIQA-LAS

                   Plaintiff,

       vs.

 ADVANCED MICRO DEVICES INC.,

                   Defendant.
Case 1:19-cv-02090-NIQA-LAS Document 47 Filed 11/13/20 Page 2 of 3 PageID #: 414




 MONTEREY RESEARCH, LLC,                                 C.A. No. 20-0089-NIQA-LAS

                       Plaintiff,

        vs.

 STMICROELECTRONICS N.V and
 STMICROELECTRONICS, INC.,

                       Defendants.


 MONTEREY RESEARCH, LLC,                                 C.A. No. 20-0158-NIQA-LAS

                       Plaintiff,

        vs.

 MARVELL TECHNOLOGY GROUP LTD.,
 MARVELL INTERNATIONAL LTD.,
 MARVELL ASIA PTE LTD., and
 MARVELL SEMICONDUCTOR, INC.

                       Defendants.


                              STIPULATION TO EXTEND TIME

       The parties hereby stipulate and agree, subject to the approval of the Court, that the time to

submit a protective order is extended through and including November 18, 2020.

       /s/ Brian E. Farnan                            /s/ Karen E. Keller
       Brian E. Farnan (No. 4089)                     Karen E. Keller (No. 4489)
       Michael J. Farnan (No. 5165)                   Jeff Castellano (No. 4837)
       FARNAN LLP                                     Nathan R. Hoeschen (No. 6232)
       919 N. Market Street, 12th Floor               SHAW KELLER LLP
       Wilmington, DE 19801                           I.M. Pei Building
       (302) 777-0300                                 1105 North Market Street, 12th Floor
       bfarnan@farnanlaw.com                          Wilmington, DE 19801
       mfarnan@farnanlaw.com                          (302) 298-0700
       Attorneys for Plaintiff Monterey Research,     kkeller@shawkeller.com
       LLC                                            jcastellano@shawkeller.com
                                                      nhoeschen@shawkeller.com
                                                      Attorneys for Defendants Qualcomm
                                                      Incorporated and Qualcomm
                                                      Technologies, Inc.
Case 1:19-cv-02090-NIQA-LAS Document 47 Filed 11/13/20 Page 3 of 3 PageID #: 415



      /s/ Karen L. Pascale                    /s/ Alexandra M. Ewing
      Karen L. Pascale (#2903)                Frederick L. Cottrell, III (#2555)
      Robert M. Vrana (# 5666)                Alexandra M. Ewing (#6407)
      YOUNG CONAWAY STARGATT & TAYLOR         RICHARDS LAYTON & FINGER, P.A.
      LLP                                     One Rodney Square
      Rodney Square                           920 North King Street
      1000 North King Street                  Wilmington, DE 19801
      Wilmington, Delaware 19801              (302) 651-7700
      (302) 571-6600                          cottrell@rlf.com
      kpascale@ycst.com                       ewing@rlf.com
      rvrana@ycst.com                         Attorneys for Defendant Advanced Micro
      Attorneys for Defendants, Nanya         Devices, Inc.
      Technology Corporation, Nanya
      Technology Corporation, U.S.A., and
      Nanya Technology Corporation Delaware

      /s/ Christine D. Haynes                 /s/ Jack B. Blumenfeld
      Jeffrey L. Moyer (#3309)                Jack B. Blumenfeld (#1014)
      Christine D. Haynes (#4697)             MORRIS, NICHOLS, ARSHT & TUNNELL LLP
      Tyler E. Cragg (#6398)                  1201 North Market Street
      RICHARDS, LAYTON & FINGER, P.A.         P.O. Box 1347
      920 N. King Street                      Wilmington, DE
      Wilmington, Delaware 19801              19899 (302) 658-9200
      (302) 651-7700                          jblumenfeld@mnat.com
      Moyer@rlf.com                           Attorneys for Defendants Marvell
      Haynes@rlf.com                          Technology Group Ltd., Marvell
      Attorneys for Defendants                International Ltd., Marvell Asia Pte Ltd.
      STMicroelectronics, Inc. and            and Marvell Semiconductor, Inc.
      STMicroelectronics N.V.

      Dated: November 13, 2020


IT IS SO ORDERED this _____ day of __________, 2020.


                                 ______________________________________________
                                 United States District Judge
